— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 27, 1980, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The proof of the defendant’s guilt is overwhelming and there is no reasonable possibility that the jury would have acquitted the defendant had it not been for the errors, if any (see People v Crimmins, 36 NY2d 230). “[V]iewed in light of the elements of each crime as charged to the jury”, the verdicts of guilty of robbery in the first degree and not guilty of criminal possession of a weapon in the second degree were not repugnant (see People v Tucker, 55 NY2d 1,4). We have considered the other arguments made by the defendant and we nevertheless affirm. Gibbons, J. P., O’Connor, Rubin and Boyers, JJ., concur.